Title: Thomas Jefferson to William Short, 27 June 1815
From: Jefferson, Thomas
To: Short, William


          Dear Sir Monticello  June 27. 15.
          We are unlucky in our endeavors to procure a settlement of your boundary. immediately on the arrival of Colo Monroe, I proposed to him a settlement. he was as anxious to have it as I was and we appointed the day after the morrow. mr Dawson one of the most probe and respectable men of our neighborhood, and Colo Isaac Coles, who happened to be at Monticello met us as arbitrators, and old mr Price as a witness. we depended on him to shew us the Spanish oak & Dogwood line trees on Dick’s branch from which your line proceeds direct up the mountain, we all proceeded in and to conduct us up the Southern branch to which Colo M. claims, and the Northern branch which we allege as his limit. we all proceeded up the mountain and the precipices, the bushes & the rocks becoming tremendous, every one sought the best way for himself, and had got far up the mountain before we observed that mr Price was not with us. we halted some time, then hallowed, and hearing no answer, one of the company went back half a mile, & found him on the ground, fallen from his horse, his foot and back too much hurt to proceed. he set sate him on his horse, led him back over the difficulties, left him to go on home and returned to us. tho’ this misfortune made it impossible that any thing final should be done, yet being so far we determined to examine the grounds as well as we could, & proceeded up the South valley to the top of the mountain, and thence along the top of the mountain Northwardly to your corner on it which we found plainly marked, & 180. yds distant from Colo M’s claim. we were then about ¾ of a mile as we supposed from the Spanish oak & Dogwood, which would give for the subject of dispute an equilateral triangle of ¾ of a mile on a base of 180. yds & consequently of about 24. acres. we then concluded to descend the mountain to the fork of the branch & reascend along the Northern fork, and we proceeded down to the fork. I was then so much exhausted, the heat of the day being excessive (the 21st of June) that I was unable to encounter the the precipices, rocks and bushes of another ascent. I was obliged to lie down in the woods and desire my companions to pursue their researches alone, and call at the same place for me on their return. they accordingly proceeded, but at length found the difficulties of the ascent so great that they did not reach the top of the mountain, but descended again to where I was; and we returned re infectâ. however I have got it placed now within my own power. I promised Colo Monroe to take the county surveyor, make him under Price’s guidance trace both branches, & your line; and to submit this to the same arbitrators, who being both neighbors, will attend at any time, and on the view of this plat with that they have had of the ground, will decide the question. but this cannot be until the fall of the leaves, these being so thick at present that it would be impossible to take a course of 10. yds with a compass. however as Colo M.’s presence will be no longer requisite, the epoch depends on a natural and fixed limit, at the distance of between 3. & m 4 months. on the view however of the ground which I have now had, I believe it will be decided in favor of Colo Monroe. the valley to which he claims is evidently the main one which divides his mountain from the Blenheim mountain and leads directly up to the hollow between them, and is that along which mr Carter ought to have conducted us. the other stops considerably short of the top of the mountain, & your line is between the two. however still a regular decision is necessary to subject mr Carter to reimbursement to you, and in the mean time I suppose mr Higginbotham must retain about 240.D. of his last payment until decided. however disappointed in this effort, it has so far availed us as to fix an epoch of decision.—I am in the daily hope of seeing Mr Correa & M. Dupont here. I wish you could think it as good an asylum from the heats of the season, as the shores of Jersey. your presence would aid our speculation on the wonders of Europe, and add much to the happiness of yours affectionately and respectfully.
          Th: Jefferson
        